[Cite as Warlin v. Seranno, 2014-Ohio-187.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


CHAD WARLIN                                   :     JUDGES:
                                              :     Hon. W. Scott Gwin, P.J.
   Relator                                    :     Hon. Sheila G. Farmer, J.
                                              :     Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :     Case No. 13 CAD 10 0075
                                              :
FOOD SERVICE MANAGER                          :     OPINION
SERANNO, ET AL                                :
                                              :
   Respondents                                :




CHARACTER OF PROCEEDING:                            Writ of Mandamus




JUDGMENT:                                           DISMISSED




DATE OF JUDGMENT:                                   January 21, 2014




APPEARANCES:

For Relator                                         For Respondents

Chad Warlin #07880-040                              JOHN J. STARK
P.O. Box 33                                         Assistant United States Attorney
Terre Haute, Indiana 47808                          303 Marconi Blvd., Suite 200
                                                    Columbus, OH 43215
Delaware County, Case No. 13 CAD 10 0075                                                  2

Farmer, J.

       {¶1}   Relator, Chad Warlin, has filed a Petition for Writ of Mandamus against

certain federal prison employees. Warlin seeks to have this Court order Respondents

to correct alleged food service violations. Respondents have filed a motion to dismiss.

       {¶2}   To be entitled to the issuance of a writ of mandamus, the Relator must

demonstrate: (1) a clear legal right to the relief prayed for; (2) a clear legal duty on the

respondent's part to perform the act; and, (3) that there exists no plain and adequate

remedy in the ordinary course of law. State ex rel. Master v. Cleveland (1996), 75 Ohio

St.3d 23, 26-27, 661 N.E.2d 180; State ex rel. Harris v. Rhodes (1978), 5 Ohio St.2d 41,

324 N.E.2d 641, citing State ex rel.National City Bank v. Bd. of Education (1977) 520

Ohio St.2d 81, 369 N.E.2d 1200.

       {¶3}   A prerequisite to issuing a writ of mandamus is for this Court to have

jurisdiction over the named respondents. All respondents are located in the state of

Indiana. All respondents are employees of the federal prison system. This Court lacks

jurisdiction to order the named respondents to perform any acts.
Delaware County, Case No. 13 CAD 10 0075                                             3


      {¶4}   For these reasons, the Motion to Dismiss is granted. The Petition for Writ

of Mandamus is dismissed.

By Farmer, J.

Gwin, P.J. and

Delaney, J. concur.




SGF/as 106